     Case: 1:19-cv-01686 Document #: 21 Filed: 04/04/19 Page 1 of 1 PageID #:90

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                Eastern Division

Charles F. Gilbert, et al.
                                  Plaintiff,
v.                                                   Case No.: 1:19−cv−01686
                                                     Honorable John Robert Blakey
BMO Harris, N.A., et al.
                                  Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, April 4, 2019:


       MINUTE entry before the Honorable John Robert Blakey: Defendant's unopposed
motion for an extension of time to file answer [16] is granted. Any answer shall be filed
on or before 4/24/2019. Initial status hearing previously set for 4/25/2019 is reset for
5/8/2019 at 9:45 a.m. in Courtroom 1203. Joint status report shall be filed on or before
4/29/2019. Motion hearing set for 4/9/2019, is stricken. Elizabeth Ireland and Kobi
Brinson's motions for leave to appear pro hac vice [18] and [20] are granted. Mailed
notice(gel, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
